STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re SADVARI, Minors.                                               July 31, 2018

                                                                     No. 339463
                                                                     Kent Circuit Court
                                                                     Family Division
                                                                     LC Nos. 15-053899-NA;
                                                                     15-053900-NA; 15-053901-NA


Before: HOEKSTRA, P.J., and MURPHY and MARKEY, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order terminating her parental
rights to the minor children under MCL 712A.19b(3)(c)(i) (conditions leading to adjudication
continue to exist), (g) (failure to provide proper care or custody), and (j) (likelihood of harm if
child returned to parent’s care). We affirm.

                                       I. BACKGROUND

        The Department of Health and Human Services (DHHS) submitted an initial petition for
custody regarding the three minor children in December 2015. The petition alleged that
respondent had attempted suicide in the family home while father and the children were present.
The petition also alleged that respondent and father attempted to start a fire in the fireplace while
they were intoxicated and caring for the children, and they failed to open the fireplace flue,
causing smoke to fill the home. Additionally, the petition alleged that in December 2015, while
respondent and father were in a vehicle with the three children, father punched respondent twice
in the face and fled the scene, with respondent subsequently being arrested for drunk driving and
child endangerment. Respondent and father admitted the allegations in the petition during the
adjudicative phase.

         Initially, respondent and father received a treatment plan, and reunification was the goal.
The children were first placed in a nonrelative foster home, but they were eventually placed with
the paternal grandmother for the pendency of the proceedings. The trial court held permanency
planning hearings every three months, and in February 2017, approximately 14 months after the
initial petition was filed, the DHHS filed a termination petition on the trial court’s order. On
June 14, 2017, the trial court held a termination hearing. At the close of the hearing, the trial
court concluded that there were statutory grounds to terminate respondent’s parental rights under
MCL 712A.19b(3)(c)(i), (g), and (j), and that termination was in the best interests of each child.

                                                 -1-
        On appeal, respondent argues that the trial court clearly erred in finding that statutory
grounds existed to terminate her parental rights and that the trial court clearly erred in finding
that termination of her parental rights was in the children’s best interests. We disagree.

                                  II. STANDARD OF REVIEW

        If a trial court finds that a single statutory ground for termination has been established by
clear and convincing evidence and that it has been proved by a preponderance of the evidence
that termination of parental rights is in the best interests of a child, the court is mandated to
terminate a respondent's parental rights to that child. MCL 712A.19b(3) and (5); In re Beck, 488
Mich. 6, 10-11; 793 NW2d 562 (2010); In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182
(2013); In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011). “This Court reviews for clear
error the trial court's ruling that a statutory ground for termination has been established and its
ruling that termination is in the children's best interests.” In re Hudson, 294 Mich. App. 261, 264;
817 NW2d 115 (2011); see also MCR 3.977(K). “A finding . . . is clearly erroneous if the
reviewing court has a definite and firm conviction that a mistake has been committed[.]” In re
BZ, 264 Mich. App. 286, 296; 690 NW2d 505 (2004). In applying the clear error standard in
parental termination cases, “regard is to be given to the special opportunity of the trial court to
judge the credibility of the witnesses who appeared before it.” In re Miller, 433 Mich. 331, 337;
445 NW2d 161 (1989). The trial court must “state on the record or in writing its findings of fact
and conclusions of law[,] [and] [b]rief, definite, and pertinent findings and conclusions on
contested matters are sufficient.” MCR 3.977(I)(1).

                                         III. ANALYSIS

        Respondent first argues that the trial court erroneously based its decision under MCL
712A.19b(3)(c)(i) on the fact that respondent (1) continued to engage in substance abuse, (2)
exhibited noncompliance with the case service plan, and (3) had somewhat unsettled housing
issues. Respondent primarily focuses on the substance abuse issue, arguing that she merely
failed to appear for most of the scheduled drug tests and that the trial court erroneously
concluded that her missed drug screens were the equivalent of testing positive. Contrary to
respondent’s argument, the trial court did not base its decision relative to MCL
712A.19b(3)(c)(i) on a finding that respondent abused illegal substances. With regard to
respondent, the conditions that led to adjudication involved the use of alcohol and prescription
medications in combination with her mental health diagnoses. These conditions led to
respondent’s suicide attempts and her inability to properly care for the children. The record
clearly indicated that the drug tests referenced by respondent only screened for use of illegal
drugs but did not screen for use of alcohol or prescription medications. Therefore, the test results
from the randomized drug screening program did not bear on whether respondent continued to
use alcohol, whether she was properly taking her prescription medications for her mental health
conditions, or whether she was improperly taking father’s prescription pain medications.
Although the trial court found that father tested positive for cocaine four times during the
pendency of the case and that father had a very serious drug addiction, the trial court did not base
its decision terminating respondent’s parental rights on a finding that she was abusing illegal




                                                -2-
drugs.1 Rather, the trial court found that respondent had a “serious alcohol problem” and found
that her emotional stability was “fragile,” as shown by her multiple suicide attempts during the
pendency of the case. The trial court also found that respondent had made no progress during the
pendency of the case because she did not meaningfully participate in the numerous services
offered to her by the agency.

        We cannot conclude that the trial court committed clear error in finding that the
conditions that led to the adjudication continued to exist and that there was no reasonable
likelihood that the conditions would be rectified within a reasonable time considering the
children’s ages. MCL 712A.19b(3)(c)(i). The children were brought under the trial court’s
jurisdiction because there were several instances when respondent and father were found to be
drunk and unable to properly care for the children. Despite the many services offered to her,
respondent continued to abuse alcohol throughout the pendency of this case. In January 2017,
after the children had been in care for two years, respondent again experienced a relapse in
which she became intoxicated and threatened to commit suicide. This incident was her third
suicide attempt during the pendency of this case. Despite the fact that the agency offered
respondent assistance with mental health counseling, substance abuse counseling, and domestic
violence counseling, she only chose to attend about half of the sessions offered to her. There
was simply no indication in the record that respondent would overcome the conditions that led to
the adjudication within a reasonable period of time, considering the children’s ages.
Respondent’s claim that she was making progress is belied by the record. The trial court did not
commit clear error in finding that MCL 712A.19b(3)(c)(i) was proven by clear and convincing
evidence. Moreover, the evidence discussed above also supported the trial court’s findings that
MCL 712A.19b(3)(g) and (j) were proven by clear and convincing evidence.

       Respondent next argues that the trial court erroneously found that termination of her
parental rights was in the children’s best interests. We disagree.

         With respect to a child’s best interests, a trial court may consider such factors as a
“child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home.” In re
Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (citations omitted). “The
trial court may also consider a parent's history of domestic violence, the parent's compliance with
his or her case service plan, the parent's visitation history with the child, the children's well-being
while in care, and the possibility of adoption.” In re White, 303 Mich. App. 701, 714; 846 NW2d
61 (2014).

        In finding that termination of respondent’s parental rights was in the children’s best
interests, the trial court considered multiple factors. The trial court found that the following
factors weighed against termination of respondent’s parental rights: (1) her bond with the
children; (2) the lack of evidence of continued instances of domestic violence; and (3) the


1
  To be clear, we are not concluding that there is anything improper or unconstitutional about
treating missed drug screens as positive screens.


                                                 -3-
absence of evidence that she was involved in questionable relationships with other individuals.
The trial court found that the following factors weighed in favor of termination of respondent’s
parental rights: (1) the unsuitability of guardianship for the children on the facts of this case; (2)
respondent’s lengthy history of struggling with emotional stability; (3) the children’s need for
permanence and stability given their young age; (4) respondent’s poor history of attending
parenting time; (5) respondent’s “utter non-compliance” with her treatment plan; (6) the positive
potential for adoption given the children’s ages; and (7) the children’s need for permanence and
stability. Finally, the trial court found that the children’s well-being while placed in foster care
with their paternal grandmother was a neutral factor.

         Respondent argues that the trial court failed to give sufficient weight to the bond between
her and the three minor children, that she had more than adequate parenting skills, and that
respondent was making continued progress in other areas for the purpose of being reunited with
her children. Contrary to respondent’s arguments, the trial court specifically found that her bond
with the children weighed against termination of her parental rights. Yet, weighing other factors,
the trial court found by a preponderance of the evidence that termination of respondent’s parental
rights was in the children’s best interests. The trial court cited respondent’s “utter non-
compliance” with her treatment plan, her poor history of attending parenting time, and her
lengthy history of struggling with emotional stability, as some of the factors that weighed in
favor of termination. After a review of the entire record in this case, we cannot conclude that the
trial court clearly erred in finding by a preponderance of the evidence that termination of
respondent’s parental rights was in the children’s best interests.

        Respondent also argues that the trial court failed to properly consider the potential of
placing the children with the foster grandparent, with the goal of eventually reunifying
respondent with the children. She contends that the trial court never explicitly addressed
whether termination was appropriate in light of the children’s placement with relatives so that
reunification would be better facilitated. We disagree. In Olive/Metts, 297 Mich. App. at 43, this
Court observed:

               [B]ecause a child's placement with relatives weighs against termination . .
       ., the fact that a child is living with relatives when the case proceeds to
       termination is a factor to be considered in determining whether termination is in
       the child's best interests. Although the trial court may terminate parental rights in
       lieu of placement with relatives if it finds that termination is in the child's best
       interests, the fact that the children are in the care of a relative at the time of the
       termination hearing is an explicit factor to consider in determining whether
       termination was in the children's best interests. A trial court's failure to explicitly
       address whether termination is appropriate in light of the children's placement
       with relatives renders the factual record inadequate to make a best-interest
       determination and requires reversal. [Citations and quotation marks omitted.]

       Here, the trial court considered the children’s ages in the context of their need for
permanence and stability. Furthermore, the trial court in this case did consider the children’s
placement with their foster grandparent when examining whether termination was in the
children’s best interests. In weighing that factor, the trial court aptly noted several problems and
concerns regarding the propriety of the grandmother’s home. Primarily, the trial court noted the

                                                 -4-
testimony of the case worker and other DHHS staff that the grandmother’s request for
guardianship was a ruse to circumvent termination of respondent’s parental rights. Throughout
the pendency of this case, father demonstrated that he had unresolved substance abuse and
mental health issues. Yet, the grandmother denied that father had any problems, and she
consistently blamed respondent for the commencement of the child protective proceedings. The
grandmother’s refusal to acknowledge father’s lack of fitness to parent the children and her focus
on returning the children to their father’s care supported the trial court’s determination that
placement of the children with her did not weigh against termination of respondent’s parental
rights.

        We conclude that the trial court did not err when it found that, at most, the relative
placement was a neutral factor given the concern of continued placement with the grandmother.
There was sufficient evidence presented by DHHS witnesses to establish that the grandmother
was unfit to serve as a guardian of the children. This included testimony that the grandmother
refused to cooperate with CPS during an investigation into whether one of the children suffered
injuries while in her care.

        The trial court did not clearly err in finding that termination of respondent’s parental
rights was in the best interests of all three children. We therefore affirm the trial court’s order
terminating her parental rights.

       Affirmed.



                                                            /s/ Joel P. Hoekstra
                                                            /s/ William B. Murphy
                                                            /s/ Jane E. Markey




                                                -5-